DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on July 28, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
Claim(s) 1, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer (3,780,955). 
Palmer discloses a fertilizer spreader comprising:
a frame 21;
a tank 23;
a central conveyor 28;
a distribution mechanism 36, 36A including a pair of conveyors 34 which are laterally extendable (figure 1) to locate a remote end (end having wheel 37) on each said conveyor between an innermost position (dashed line position in figure 10) and a transversely spaced outermost position (solid line position in figure 10) to deliver fertilizer to a row of trees offset from said tank (non positively recited limitation; “to deliver…” recites intended function).
Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Holten (4,478,369). 
Von Holten discloses a fertilizer spreader comprising:
a frame (truck frame);
a tank (hopper);
a central conveyor 210;
a distribution mechanism 50, 60 including a pair of conveyors 20 which are laterally extendable (figure 5) to locate a remote end (outboard end of conveyors 20) on each said conveyor between an innermost position (position in figure 9) and a transversely spaced outermost position (position in figures 5, 8) to deliver fertilizer to a row of trees offset from said tank (non positively recited limitation; “to deliver…” recites intended function);
a diverter box 300.

Allowable Subject Matter
Claims 10-15 are allowed. 
Claims 2-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Palmer’s laterally opposing conveyors are not extendable in a lateral direction to position the remote discharge ends of the conveyors at a desirable location.  Palmer’s conveyors are laterally extendable (figure 1) to locate a remote end (end having wheel 37) on each said conveyor between an innermost position (dashed line position in figure 10) and a transversely spaced outermost position (solid line position in figure 10) to deliver fertilizer to a row of trees offset from said tank (non positively recited limitation; “to deliver…” recites intended function).
Applicant argues that Von Holten does not teach lateral extension of the respective conveyors.  Von Holten’s conveyors 20 are laterally extendable (figure 5) to locate a remote end (outboard end of conveyors 20) on each said conveyor between an innermost position (position in figure 9) and a transversely spaced outermost position (position in figures 5, 8) to deliver fertilizer to a row of trees offset from said tank (non positively recited limitation; “to deliver…” recites intended function).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM

Art Unit 3752



CK